This case was decided by this court on December 1, 1933. 150 So. 866. An application for rehearing was filed and same was granted by the court. The case was again fixed for trial and both sides submitted the case on briefs without argument.
We have given most careful study to the case and are firmly convinced that the decision of this court in its original opinion is correct.
It is therefore ordered, adjudged, and decreed that the former opinion of this court is reinstated and made the judgment of the court. *Page 568